Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Pursuant to the amendment dated 10/19/2021, claims 67-72 have been cancelled.  Claims 61-66 and 73-82 are pending.  Claims 81 and 82 stand withdrawn without traverse.  

Claims 1-66 and 73-80 are under current examination.
All rejections that are not reiterated have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 61-65 and 73-79 are rejected under 35 U.S.C. 103 as being unpatentable over Luzzio et al (WO 2008/129380; publication date: 10/302008; cited in the IDS filed on 01/27/2021) in view of Veronessi et al. (US 2003/0124110; publication date: 07/03/2003; of record) and further in view of Cumming et al. (US 2010/0028421; publication date: 02/04/2010; of record).  

Luzzio discloses preparation of the active agent: 

    PNG
    media_image1.png
    432
    1285
    media_image1.png
    Greyscale

This structure represents VS-6063 (CAS Registry No. 1073154-85-4).  
Luzzio discloses further that the actives disclosed therein may be formulated into a carrier such as a tablet including conventional excipients (para bridging pages 79-80).  The carrier, and particularly the tablet may include fillers, disintegrants and lubricants (page 80, lines 10-15).  Therefore it would be prima facie obvious to formulate VS-6063 into a tablet containing an excipient, a filler, a disintegrant, and a lubricant.  With regard to the amount of VS-6063 required by the instant claims, the examiner considers it a matter of routine for one having ordinary skill in the art to optimize the quantity of therapeutically active agent.  With regard to the phrase recited in claim 61 “on a dry weight basis”, direct compression tablets are formed by directly compressing the dry ingredients.
Luzzio does not disclose a method of formulating the VS-6063 by direct compression to form a tablet, as required by instant claim 61.
Veronessi discloses that methods of manufacturing tablets by direct compression of powder mixtures (i.e. a tableting powder) are known to skilled artisans (0135).
It would have been prima facie obvious to form the tablets contemplated by Luzzio by a method comprising admixing the active agent and excipients noted above to 
The relevant disclosures of Luzzio and Veronessi are set forth above.  
With regard to claims 61 and 65 Luzzio discloses that the tablet may contain excipients in general, but does not disclose hydroxypropylmethylcellulose acetate succinate (HPMC-AS), as required by the instant claims.  
Cumming discloses that HPMC-AS was known to function as a release rate controlling polymer (0044).  
It would have been prima facie obvious to use the excipient HPMC-AS as an excipient in the tablet disclosed by Luzzio.  The artisan of ordinary skill would have been motivated to do so in order to provide a controlled release tablet for delivering VS-6063.  The skilled artisan would have had a reasonable expectation of success because this substance was a well-known drug release controlling polymer at the time the instant invention was filed.  
With regard to claims 62-65, the examiner considers it a matter of routine for one having ordinary skill in the art to optimize the content of filler, disintegrant, and lubricant in order to achieve the desired properties imparted to the formulation by each of these excipients.  
prima facie obvious to combine to compositions known to serve the same purpose, therefore the examiner considers it prima facie obvious to combine any two fillers or any two of any particular type of excipient, as required by claim 65 and 73.  See MPEP 2144.06.  
As noted supra, Luzzio discloses that the tablet may contain conventional excipient in general and, inter alia, points to fillers and disintegrants. Luzzio also does not name the claimed species of fillers and disintegrants.
With regard to claims 74-76, Cumming discloses that microcrystalline cellulose pH102 and lactose monohydrate (0049) were known to function as fillers at the time the instant invention was filed therefore it would have been prima facie obvious to use these species of filler in the tablet contemplated by Luzzio.  The examiner notes that lactose is a polyol (i.e. a compound containing several hydroxyl groups).  
With regard to claims 77-78, Cumming discloses that cross-povidone (i.e. crosslinked polyvinylpyrrolidone polymer) and sodium starch glycolate where known to function as disintegrants (0051) at the time the instant invention was filed, therefore it would have been prima facie obvious to use these species of filler in the tablet disclosed by Luzzio.  
.  

Claim 66 is rejected under 35 U.S.C. 103 as being unpatentable over Luzzio et al (WO 2008/129380; publication date: 10/302008; cited in the IDS filed on 01/27/2021), Veronessi et al. (US 2003/0124110; publication date: 07/03/2003; of record), and Cumming et al. (US 2010/0028421; publication date: 02/04/2010; of record) as applied to claims 61-65 and 73-79 above, and further in view of Kyeremateng (EP 2572731; publication date: 03/27/2013; of record).  

The relevant disclosures of Luzzio, Veronessi, and Cumming are set forth above.
Cumming discloses further that release rate controlling polymers include polyvinylpyrrolidone copolymers such as polyvinylpyrrolidone cellulose acetate can be used as release rate controlling polymers.  
It would have been prima facie obvious to use the excipient polyvinylpyrrolidone cellulose acetate (i.e. a polyvinylpyrrolidone copolymer) as an excipient in the tablet disclosed by Luzzio.  The artisan of ordinary skill would have been motivated to do so in order to provide a controlled release tablet for delivering VS-6063.  The skilled artisan would have had a reasonable expectation of success because this substance was a well-known drug release controlling polymer at the time the instant invention was filed.  
None of Luzzio, Veronessi, or Cummings disclose using including a copolymer comprising polyethylene glycol, polyvinylcaprolactam, and polyvinyl acetate.  
Kyeremateng discloses compression molded tablets (0068-0070) containing a copolymer comprising polyethylene glycol, polyvinylcaprolactam, and polyvinyl acetate (0030-0034; 0077).  The copolymer forms a solid dispersion with a drug having a hydrogen donor moiety and a pH modifier that provides good drug release kinetics 
One having ordinary skill in the art would recognize that VS-6063 contains several amino groups based upon the chemical structure of VS-6063, disclosed by Luzzio and reproduced above.  
It would have been prima facie obvious to include a copolymer comprising polyethylene glycol, polyvinylcaprolactam, and polyvinyl acetate in the tablet disclosed by Luzzio.  The skilled artisan would have been motivated to do so in order to provide good drug release of the active agent from the tablet.  The skilled artisan would have had a reasonable expectation of success because a copolymer comprising polyethylene glycol, polyvinylcaprolactam, and polyvinyl acetate was known to serve this purpose at the time the instant invention was filed.  

Claim 80 is rejected under 35 U.S.C. 103 as being unpatentable over Luzzio et al (WO 2008/129380; publication date: 10/302008; cited in the IDS filed on 01/27/2021) in view of Veronessi et al. (US 2003/0124110; publication date: 07/03/2003; of record) and Cumming et al. (US 2010/0028421; publication date: 02/04/2010; of record) as applied to claims 61-65 and 73-79 above, and further in view of Makino et al. (US 5,501,861; issue date: 03/26/1996; of record).

The relevant disclosures of Luzzio, Veronessi, and Cumming are set forth above. Veronessi, discloses blending ingredients in an example; however, neither reference discloses passing the ingredients of the formulation through a sieve prior to tableting to form a physical blend or mixture.
Makino discloses that sieving is a conventional technique to blend ingredients prior to forming into a pharmaceutical formulation (col 6, lines 51-55).  
prima facie obvious for one of ordinary skill in the art to thoroughly blend the ingredients of a tablet prior to forming the tablet itself.  One having ordinary skill in the art would have been motivated to do so in order to ensure uniformity of drug amount and drug release kinetics.  It would have been prima facie obvious to form the powder mixture by sieving because this is a routine method used to perform the blending step.  The fact that sieving mixtures to blend them is considered routine in the art also provides a reasonable expectation of success.  

Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive.

On page 7 of the remarks, Applicant argues that Luzzio does not teach formulating a compressed tablet in unit dosage form comprising VS-6063 or a pharmaceutically acceptable salt thereof, let alone in combination with HPMACAS or polyvynylpyrrolidone copolymer or a copolymer comprising polyethylene glycol, polyvinyl caprolactam and polyvinylacetate as claimed.  Applicant argues that Veronessi is silent with respect to the three specific excipients above as well.
This argument is addressed by the new grounds of rejection set forth above. 

On page 7, Applicant argues that Veronessi is directed to compositions of lysozyme c, which is an entirely different class of compounds, structurally and functionally dissimilar to VS-6063.  


On page 7, Applicant argues further that there is no motivation to modify the compositions disclosed to arrive at the methods recited in the instant claims, and argues that a reasonable expectation of success is lacking in the cited prior art.  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Luzzio discloses forming a conventional carrier such as a tablet containing conventional excipients (para bridging pages 79-80).  The carrier, and particularly the tablet may include fillers, disintegrants and lubricants.  Although Luzzio does not .  
With regard to expectation of success, compression molding of an active agent with fillers, lubricants, and disintegrants was a very well-known technique.  One having ordinary skill in the art would have reasonable expectation of success because this technique/these excipients are routine in the field.  All that is required is combining and mixing the drug and excipients followed by compressing the powder into a tablet. 

On page 8, Applicant argues that Cumming does not cure the deficiencies of Luzzio and Veronessi because Cumming discloses a drug that is primarily a macromolecule and an enhancer that is a medium chain fatty acid salt, ester, ether.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Cumming is cited to establish the specific species of excipients recited in the instant claims are well known and conventional excipients in formulations science, known to serve the purposes they serve in the instant invention (e.g. HPMSAS was known at the filing date of the instant invention to provide controlled release of active etc.).  (See above also regarding expectation of success and arguments that there was no specific suggestion in the art to make the modifications discussed in the rejection supra).  

On pages 9-10, Applicant argues that Makino does not teach the claimed excipients.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
No claims are allowed.  
                                                                                                                                                                                              Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617